Exhibit 10.4

Online Link and Advertising Agreement

This Online Link and Advertising Agreement (“this Agreement”) is entered into as
of November 29, 2011 in Haidian District, Beijing, People’s Republic of China by
and between Beijing Guanyou Gamespace Digital Technology Co., Ltd. (“Changyou”),
with its registered address at Room 810 7th floor, Building 1, No 18 yard,
Shijingshanlu Yi Shijingshan District, Beijing, P. R. China, and Beijing Sohu
New Media Information Technology Co., Ltd (“Sohu”), with its address at Sohu.com
internet Plaza Room 802, 8th floor, No.1 Park, Zhongguancun East Road, Haidian
District, Beijing, P. R. China.

Through amicable negotiation, Sohu agrees to provide Changyou with the right and
access to certain online links, channels, and space for advertising placements,
and Changyou agrees to engage Sohu to provide such right and access, in each
case subject to the terms and conditions hereunder.

 

1. Definitions

 

  1.1 “17173 Business” means the online game information portal, web-based game
platform, software applications development and distribution, and other related
services conducted or engaged in by Changyou.com Limited and its affiliates and
VIEs in connection with or through the Changyou Websites.

 

  1.2 “Fees” means fees to be paid by Changyou to Sohu for the provision of the
right and access to online links, channels, and space for advertising placements
as provided in this Agreement.

 

  1.3 “Changyou Websites” means all websites owned, controlled or maintained by
Changyou, including without limitation 17173.com and 37wanwan.com.

 

  1.4 “Deliverables” means all links, channels, and space for advertising
placements delivered under this Agreement.

 

  1.5 “Sohu Websites” means all websites owned, operated or controlled by Sohu,
including, without limitation, Sohu.com and Chinaren.com, but not including
Changyou Websites.

 

  1.6 “VIE” means a variable interest entity, as such term is defined for the
purposes of generally accepted U.S. accounting principles.

 

2. Links.

 

  2.1 During the period from January 1, 2012 through December 31, 2014, Sohu
will include a link (such link, the “Games Link”) to games.sohu.com (which will
be for the exclusive use of Changyou) on the navigation bar of the Sohu.com
homepage, in at least as prominent a location as the Games Link is currently
included. Exhibit I is a screenshot showing such link as of November 29, 2011.
Sohu will also provide Changyou with such physical storage space (if any) as
Changyou may need for the Games Link files and give Changyou exclusive control
and administration over such storage space (via the use of separate login
credentials and other similar mechanisms). Any such storage space shall be
treated as leased to Changyou. Changyou personnel will design the Games Link and
have complete and exclusive control over its content and format, subject only to
Sohu policies applicable to all advertisers. Changyou will pay to Sohu for the
Games Link Fees of RMB11,439,000 in a single lump sum on or before January 31,
2012. Changyou will have the option at its sole election, exercisable by written
notice to Sohu delivered during the calendar month of December 2014 to purchase
the right to continued inclusion of such links on the Sohu.com homepage for an
additional 22 years (from January 1, 2015 through December 31, 2036) at a price
of RMB16,967,850 payable in a single lump sum on or before January 31, 2015. For
the avoidance of doubt, following the payment of RMB16,967,850 in accordance
with the preceding sentence, no additional fees will be payable by Changyou to
Sohu for the inclusion of such links on the Sohu.com homepage (and Sohu will
continue to provide Changyou with such physical storage space (if any) as
Changyou may need for the Games Links files and give Changyou exclusive control
and administration over such storage space (via the use of separate login
credentials and other similar mechanisms) for an additional 22 years).

 

1



--------------------------------------------------------------------------------

  2.2 During the period from January 1, 2012 through December 31, 2014, Sohu
will provide Changyou with no fewer than six lines and at least one picture box
in the game information zone of the home page of each Sohu Website for the
placement of links to be designated by Changyou (the “Game Zone Links”). Sohu
will also provide Changyou with such physical storage space (if any) as Changyou
may be need for the Game Zone Links files and give Changyou exclusive control
and administration over such storage space (via the use of separate login
credentials and other similar mechanisms). Any such storage space shall be
treated as leased to Changyou. In addition, the Game Zone Links will be served
through a separate domain name specific to Changyou (primarily expected to be
17173.com). Changyou personnel will design the Game Zone Links and have complete
and exclusive control over their content and format, subject only to Sohu
policies applicable to all advertisers. Changyou will pay to Sohu, for all of
such use and storage space, Fees of RMB5,719,500 payable in a single lump sum on
or before January 31, 2012. Changyou will have the option at its sole election,
exercisable by written notice to Sohu delivered during the calendar month of
December 2014, to purchase the right to continue to use specific space in the
game information zone for Game Zone Links for an additional 22 years (from
January 1, 2015 through December 31, 2036) at a price of RMB8,452,150 payable in
a single lump sum on or before January 31, 2015. For the avoidance of doubt,
following the payment of RMB8,452,150 in accordance with the preceding sentence,
no additional fees will be payable by Changyou to Sohu for the use of such
specific space in the game information zone (and Sohu will continue to provide
Changyou with such physical storage space (if any) as Changyou may need for the
Game Zone Links files and give Changyou exclusive control and administration
over such storage space (via the use of separate login credentials and other
similar mechanisms)) for such additional 22 years.

 

2



--------------------------------------------------------------------------------

3. Game Channeal and Advertising Placement. Sohu will provide to Changyou the
use of advertising space (which includes tangible and intangible properties,
such as space on web pages, audience and Web traffic, as well as storage
space)on the Sohu Websites. The use of advertising space are related to
Changyou’s operation of the 17173 Business in the areas of online
advertisements, banners, buttons, game zones and other online advertising
mediums. It is the intent of the parties that such use will constitute a
rental/licensing of the relevant advertising space from Sohu to Changyou. In
particular, Sohu will provide to Changyou the use of advertising space related
to certain advertising and marketing efforts (collectively, the “Specified
Transactions”) for the 17173 Business as follows:

 

  3.1 During the period from January 1, 2012 through December 31, 2014, Sohu
will provide to Changyou the sole and exclusive use of the entire game channel
games.sohu.com on the Sohu Websites. Sohu will also provide Changyou with
physical storage space for Changyou files related to such channel and give
Changyou exclusive control and administration over such storage space (via the
use of separate login credentials and other similar mechanisms). Such storage
space will be treated as leased to Changyou. Changyou personnel will design all
content to be placed on such channel and have complete and exclusive control
over such content and its format, subject only to Sohu policies applicable to
all third-party users of space on its channels. Changyou will pay to Sohu, for
all of such use and storage space, Fees of RMB19,065,000 payable in a single
lump sum on or before January 31, 2012.

 

  3.2 Changyou may purchase additional advertising space or channels on the Sohu
Websites (the “Additional Items”) from time to time as Changyou deems necessary
or desirable for the 17173 Business by delivering to Sohu standard Sohu
advertising purchase orders on a quarterly basis. For each fiscal year, Sohu and
Changyou will discuss and agree on the details of the Additional Items, such as
the position, period of display, and price by January 31 of such year. The price
for Additional Items shall be based on standard Sohu pricing policies for third
parties in effect from quarter to quarter, according to the actual amount of
advertising space ordered by Changyou. Sohu will grant to Changyou a priority
right to purchase advertising space for the 17173 Business on the Sohu Websites
during the period from January 1, 2012 through December 31, 2014. Changyou will
make an advance payment of RMB114,390,000 (the “Advance Payment”) to Sohu prior
to January 31, 2012 against Fees payable under this Section 3.2. In the event
that the actual Fees payable under this Section 3.2 for the period from
January 1, 2012 through December 31, 2014 are less than RMB114,390,000, the
balance of the Advance Payment will be applied to future purchases of
advertisements by Changyou from Sohu (whether or not for the 17173 Business);
and in the event that the actual Fees payable under this Section 3.2 for the
period from January 1, 2012 through December 31, 2014 exceed RMB114,390,000,
Changyou will pay the excess amount to Sohu within thirty (30) working days
after the end of each applicable quarter. In addition Changyou will be entitled
to discounts and free advertisement space for the 17173 Business, in connection
with and proportional to the advertisement space purchased by Changyou pursuant
to its quarterly purchase order under this Section 3.2, which will be determined
in accordance with and on a basis no less favorable to Changyou than the
discounts and free advertisement space that Sohu provides to other third parties
under similar circumstances. Sohu will also provide Changyou with such physical
storage space (if any) as Changyou may need for the Additional Items files and
give Changyou exclusive control and administration over such storage space (via
the use of separate login credentials and other similar mechanisms). Such
storage space shall be treated as leased to Changyou. In addition, the
Additional Items will be served, as applicable, through a separate domain name
specific to Changyou. Changyou personnel will design the Additional Items and
have complete and exclusive control over their content and format, subject only
to Sohu policies applicable to all advertisers. It is currently not contemplated
that Sohu will provide services to Changyou under this Agreement. In the event
that Changyou determines that Changyou has a need for Sohu’s services in
relation to Additional Items in the future, however, Sohu and Changyou will
discuss such services and agree as to appropriate payment for, and the scope of,
any such services.

 

3



--------------------------------------------------------------------------------

  3.3 If, due to operational requirements, Sohu determines in its reasonable and
sole discretion that it needs to make changes to the home page, catalogue pages
or channels on the Sohu Websites, and such changes will result in changes to the
position and/or size of a link and/or the Additional Items, then Sohu will
notify Changyou in writing of its intended changes fifteen (15) days in advance
of making such changes, specifying the revised position and size of the link
and/or the Additional Items. Changyou will, within ten (10) days of receiving
the aforementioned notice, confirm its understanding of the same in writing to
Sohu. Sohu will make reasonable efforts to accommodate any objections Changyou
makes to such changes within such ten-day period, provided that Sohu will be
under no obligation to make any such accommodation if Sohu reasonably determines
that such accommodation is not practicable. If Changyou fails to reply to Sohu’s
notice within the stipulated period, Changyou will be deemed to have accepted
the changes.

 

  3.4 Once any advertising resources are available, Sohu shall grant Changyou
priority right of booking and purchasing any of such advertising resources.

 

4. Sohu Rejections. Sohu reserves the right to reject any content or link that
is not reasonably consistent with Sohu’s standards, provided that Sohu notifies
Changyou of the reason for rejection and accepts such content or link if the
reason for rejection is cured.

 

5. Fees and Method of Payment. The Fees shall be paid in cash, by check or by
wire transfer, as designated by Sohu, to the following account:

Account name: Beijing Sohu New Media Information Technology Co., Ltd

Account No.: 862281851810001

Bank name: China Merchants Bank-Bei San Huan Sub-Branch

 

4



--------------------------------------------------------------------------------

Bank code: 846

 

6. No Warranty. Except as expressly stated in this Agreement, all Deliverables
under this Agreement are provided “as is.” Except as expressly stated in this
agreement, neither party makes any representations or warranties of any kind
concerning the Deliverables, express or implied, including, without limitation,
warranties of merchantability, fitness for a particular purpose,
non-infringement, or the absence of latent or other defects, whether or not
discoverable. Neither party extends any warranties of any kind as to their
content and/or websites being error free.

 

7. Limitation of Damages. In no event will either party, or their directors,
officers, agents, employees or affiliates, be liable for incidental, special or
consequential damages of any kind, including economic damages or injury to
property and lost profits, under any theory of law, regardless of whether such
party is advised, has other reason to know, or in fact does know of the
possibility of the foregoing.

 

8. Indemnification for Intellectual Property. Each party (“Indemnifying Party”)
will indemnify, defend and hold harmless the other party, and its subsidiaries
and variable interest entities (except that, for purposes of this Section 8,
Sohu.com Inc. subsidiaries and variable interest entities will not include
Changyou.com Limited and its subsidiaries and variable interest entity), and
their respective directors, officers, employees and agents (“Indemnitees”),
against all claims, actions, liabilities, losses, and expenses (including
reasonable attorneys’ fees) brought by a third party relating to or arising out
of any claim that any content provided by such Indemnifying Party and displayed
on the Changyou Websites or the Sohu Websites constitutes a defamation or
invasion of the right of privacy or publicity, or infringement of the copyright,
trademark or other intellectual property right, of any third party. This
indemnity will specifically not apply to content provided by visitors to the
Changyou Websites or Sohu Websites, including, but not limited to, such visitors
who use chat rooms, bulletin boards, or other forums that allow visitors to
display material that is not within the control of the Indemnifying Party. The
Indemnitee will promptly provide the Indemnifying Party with written notice of
any claim which the Indemnitee believes falls within the scope of this
Section 8; provided, however, that, except to the extent the Indemnifying Party
is actually prejudiced by the Indemnitee’s failure to provide such prompt
notice, such failure to provide prompt notice hereunder will not limit the
Indemnitee’s rights under this Section 8. The Indemnitee may, at its own
expense, assist in the defense of any such claim if it so chooses, provided that
the Indemnifying Party will control such defense and all negotiations relative
to the settlement of any such claim.

 

9. Dispute Resolution and Governing Law

 

  9.1 Each of the Parties hereto irrevocably agrees that any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance or breach of this Agreement, shall first be settled by
the parties through friendly negotiation. If the parties fail to settle such
dispute or controversy within 30 days after a party notifies the other party of
such dispute or controversy, such dispute or controversy shall be submitted to
the China international Economic and Trade Arbitration Commission for
arbitration which shall be conducted in accordance with the Commission’s
arbitration rules in effect at the time of the application for arbitration (the
“Arbitration Rules”). The arbitration shall be held in Beijing. The award of the
arbitral tribunal shall be final, conclusive and binding on the parties to the
arbitration. The party against whom the award of the arbitral tribunal was
entered shall bear all the costs and expenses of such arbitration, including
counsel fees and expenses.

 

5



--------------------------------------------------------------------------------

  9.2 The execution, performance and interpretation of this Agreement shall be
governed by the laws of People’s Republic of China.

 

10. Notices and Modification

 

  10.1 Any notices and communications between the parties shall be made in
writing and delivered to the address specified in this Agreement by facsimile,
e-mail, hand delivery (including express courier service) or registered airmail.

 

  10.2 For notices or communications sent by facsimile, the exact time as
indicated by the system transmission records shall be deemed as the time of
receipt, unless such facsimile is sent after 5:00 PM or on a non-business day in
the place of the recipient, in which case the date of receipt shall be deemed as
the following business day. For those sent by e-mail, the date recorded in the
sender’s e-mail system shall be regarded as the time of receipt. For those sent
by hand delivery, the date that the receiving party signs for the receipt of the
documents shall be deemed as the time of receipt. For those sent by registered
airmail, the date as recorded on the post office’s way bill shall be deemed as
the time of receipt.

 

  10.3 Any modification on this Agreement shall be made in written and become
effective after signing and chopping by both parties. This Agreement may be
terminated in advance provided that both parties reach and execute written
termination agreement.

 

11. Miscellaneous

 

  11.1 The title of this Agreement and the headings of the terms herein are for
reference only and shall not be used to interpret the provision of this
Agreement.

 

  11.2 This Agreement shall become effective as of January 1, 2012.

 

  11.3 This Agreement is executed in duplicates, with each party holding one
copy. Both copies have the same legal effects.

 

  11.4 The annotations, attachments, supplemental agreements shall be the
integral part of this Agreement and has the same legal effect as this Agreement.

 

6



--------------------------------------------------------------------------------

Exhibit I

The Games Link (circled in the screenshot below) currently shown on the
navigation bar of the Sohu.com homepage:

LOGO [g262311ex10_4pg007.jpg]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Online Link and
Advertising Agreement effective as of the date first set forth above.

 

Beijing Guanyou Gamespace Digital Technology Co., Ltd. By:  

 

  Name: Tao Wang   Title: Legal Representative Beijing Sohu New Media
Information Technology Co., Ltd By:  

 

  Name: Charles Zhang   Title: Legal Representative

 

8